DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-9, in the reply filed on 12-27-21 is acknowledged.
Claims are 10-20 withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al. (US20110127536).
Re Claim 1, Yoshida show and disclose
A display panel, comprising: 
a substrate (substrate 2, fig. 1) comprising a substrate edge (bottom edge, fig. 1), a display region (display region 4, fig. 1), and a peripheral region disposed between the substrate edge and the display region (peripheral region between display region 4 and bottom edge of the substrate 2, fig. 1); 
a plurality of bonding pads (51, fig. 1) arranged in the peripheral region of the substrate; and 
a plurality of conductive traces (traces 64, 65 and 75, fig. 1, 3, 4 and 6) electrically connected to the bonding pads , the conductive traces extending 
Re Claim 3, Yoshida show and disclose
The display panel according to claim 1, further comprising a flexible printed circuit board disposed on one side of the substrate edge of the substrate and electrically bonded to the bonding pads (a flexible wiring substrate provided with a driver is electrically connected to the gate terminals 51 and the source terminals 52 in the terminal arrangement region 5, [0041], fig. 1).
Re Claim 4, Yoshida show and disclose
The display panel according to claim 1, wherein each of the conductive traces comprises two extension sections structurally separated from each other (trace portion above wiring cutting line C, fig. 3, 4 and 6) and a connection portion (connection portion on line C connecting upper and lower portions of the trace, fig. 3, 4 and 6) electrically connected between the extension sections and the breaks (cutting portions on line C, fig. 3, 4 and 6) are provided on the connection portions of the conductive traces.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al.
Re Claim 2, Yoshida show and disclose
The display panel according to claim 1, wherein the bonding pads are arranged on the substrate in a first direction (horizontal, fig. 1, 3, 4 and 6), 
Yoshida disclosed claimed invention except for the breaks of the conductive traces are staggered from each other in the first direction; since difference of Yoshida is the cutting of traces in a straight line just for a simple process, therefore, it would have been obvious to one having ordinary skill in the art to rearrange breaks of traces in a staggered manner, in order to have variety ways for the cutting traces and to make different shapes of breaks of traces for the electronic device, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70, and since it has been held that the configuration of the shape in claimed invention was a matter of choice. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Re Claim 6, Yoshida show and disclose
The display panel according to claim 1,
Yoshida disclosed claimed invention except for wherein a shortest distance between the substrate edge of the substrate and the breaks is greater than or equal to 50 microns, since Yoshida disclosed the breaks (cutting line C, fig, 1, 3-4 and 6) and the substrate edge of the substrate (bottom edge of the substrate 2, fig. 1), and there is a distance between the cutting line C and the substrate edge of the substrate 2 (fig. 1 3-4 and 6) with cut traces (64, 65 and 75, .
Claims 5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. in view of Torma et al. (US20110084589).
Re Claim 5, Yoshida show and disclose
The display panel according to claim 1 and 4 respectively, wherein each of the conductive traces comprises two extension sections (extension portions of the conductive wire above and below the cutting line C, fig. 1, 3-4 and 6) and two end portions (after cut in the conductive wires, there will be two cut ends), the end portions respectively connected to the extension sections define the breaks (fig, 1, 3-4 and 6);
Yoshida does not disclose
each extension sections of the conductive wires has a wider width and with a narrow connection section in between the extension sections; wherein a ratio of the first width to the second width is less than 0.5; wherein resistivities of 
Torma teaches a device wherein
each extension sections of the conductive wires has a wider width and with a narrow connection section in between the extension sections (of conductive wires 8, fig. 6); wherein a ratio of the first width to the second width is less than 0.5 (fig. 6); wherein resistivities of the extension sections of the conductive traces are less (because wider in width) than resistivities of the connection portions (because narrow in width) of the conductive traces.
Therefore, it would have been obvious to one having ordinary skill in the art to use same shape of the conducive wires with narrow neck portion as taught by Torma, in order to be able easily cut the conductive wires for the electronic device, since it has been held that the configuration of the shape in claimed invention was a matter of choice. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. in view of Chan (US20160205781).
Re Claim 9, Yoshida show and disclose
The display panel according to claim 1,
Yoshida does not disclose
wherein the substrate is a flexible substrate.
Chan teaches a device wherein

Therefore, it would have been obvious to one having ordinary skill in the art to use a flexible display panel as taught by Chan, in order to make a flexible display apparatus ([Title], Chan) for electronic device, and since using a flexible display panel bonding with a flexible circuit board for a flexible display device is well-known and common in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20170219856-A1 US-9502393-B2 US-20140184966-A1 US-20140132873-A1 US-20080277660-A1 US-20130299850-A1 US-6310667-B1 US-20210328202-A1 US-10707289-B2 US-20170215288-A1 US-20140146491-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848